Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: “the second hoop layers to surround” should read “the second hoop layers surround”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2017/0291352 to Ueda et al. (hereinafter, “Ueda”).
Regarding claim 1, Ueda discloses a pressure vessel (tank 10, Fig. 1) comprising: a liner (liner 11, Fig. 1) comprising a cylinder part (portion 11a, Fig. 1) and dome-shaped side parts (dome parts 11b, Fig. 1) at both ends of the cylinder part (Fig. 1); and a carbon fiber layer (reinforcement layer 12, Fig. 1) comprising a first hoop layer (hoop layer 17 in center area 172, Figs. 1, 10; para. [0059]) surrounding a part of an outer circumferential surface of the cylinder part (portion 11a) and second hoop layers (hoop layer 17 in end areas 171, Figs. 1, 10; para. [0059]) surrounding remaining parts of the outer circumferential surface (end areas 171) of the cylinder part (portion 11a), each of the second hoop layers (hoop layer 17 in end areas 171) having a thickness that gradually decreases in a direction from the cylinder part to a respective one of the side parts (Figs. 1, 11).
Regarding claim 2, Ueda further discloses the first hoop layer (hoop layer 17 in center area 172) surrounds a central region (center area 172) of the cylinder part (portion 11a) and the second hoop layers (hoop layer 17 in end areas 171) surround two edge regions (end areas 171) of the cylinder part (portion 11a) with the first hoop layer interposed therebetween (see Figs. 1, 10). 
Regarding claim 3, Ueda further discloses a center of the first hoop layer (center of hoop layer 17 in the X direction, see Figs. 1, 10) corresponds to a center of the cylinder part (portion 11a), a length of the first hoop layer (length of center area 172) is 40% to 60% of a length of the cylinder part (the predetermined distance c, which is a length of the end areas 171 may be “set to any distance,” para. [0060]; see Figs. 10, 11), and a length (predetermined length c, Fig. 11) of each of the second hoop layers is 20% to 30% of a length of the cylinder part (the predetermined distance c may be “set to any distance,” para. [0060]; see Figs. 10, 11).
Regarding claim 4, Ueda further discloses the thickness of each of the second hoop layers (hoop layer 17 in end area 171) linearly decreases in the direction from the cylinder part to the respective one of the side parts (see Figs. 1, 11).
Regarding claim 5, Ueda further discloses each of the second hoop layers (hoop layer 17 in end areas 171) is provided to have a right-angled triangular cross section (a length of each layer L1, L2, etc. is equal, and may be set to any distance, see paras. [0026]-[0028], making a linear hypotenuse and defining a right angled triangle, see annotated Fig. 11 below); having a height H corresponding to a thickness of the first hoop layer (annotated Fig. 11), and an angle θ (annotated Fig. 11) between a hypotenuse (annotated Fig. 11) and a base line of the right-angled triangular cross section (annotated Fig. 11) satisfies tan θ = H/L2 (all right triangles satisfy this relationship, see Merriam-Webster, “tangent,” definition 2a, attached), where H is the height of the right-angled triangular cross section (annotated Fig. 11), and L2 is the length of the respective second hoop layer corresponding to the base line of the right-angled triangular cross section (annotated Fig. 11).

    PNG
    media_image1.png
    308
    541
    media_image1.png
    Greyscale

Ueda Annotated Figure 11
Regarding claim 8, Ueda discloses a pressure vessel (tank 10, Fig. 1) comprising: a liner (liner 11, Fig. 1) comprising a cylinder part (portion 11a, Fig. 1) and dome-shaped side parts (dome parts 11b, Fig. 1) at both ends of the cylinder part (Fig. 1); and a carbon fiber layer (reinforcement layer 12, Fig. 1) comprising: a first hoop layer (hoop layer 17 in center area 172, Figs. 1, 10; para. [0059]) surrounding a part of an outer circumferential surface of the cylinder part (portion 11a); second hoop layers (hoop layer 17 in end areas 171, Figs. 1, 10; para. [0059]) surrounding remaining parts of the outer circumferential surface (end areas 171) of the cylinder part (portion 11a), each of the second hoop layers (hoop layer 17 in end areas 171) having a thickness that gradually decreases in a direction from the cylinder part to a respective one of the side parts (Figs. 1, 11); and a second helical layer (layer 19, Fig. 1; para. [0023]) surrounding an outer surface of the first hoop layer, outer surfaces of the second hoop layers, and outer surfaces of the side parts (helical layer 19 covers the first hoop layer, second hoop layers, and side parts, see Fig. 1).
Regarding claim 13, Ueda discloses a method of manufacturing a pressure vessel (tank 10, Fig. 1), the method comprising: providing a liner (liner 11, Fig. 1) comprising a cylinder part (portion 11a, Fig. 1) and dome-shaped side parts (dome parts 11b, Fig. 1) provided at both ends of the cylinder part (Fig. 1); forming a first hoop layer (hoop layer 17 in center area 172, Figs. 1, 10; para. [0059]) surrounding a part of an outer circumferential surface of the cylinder part (portion 11a); and forming second hoop layers (hoop layer 17 in end areas 171, Figs. 1, 10; para. [0059]) surrounding remaining parts of the outer circumferential surface (end areas 171) of the cylinder part (portion 11a) and each having a thickness that gradually decreases in a direction from the cylinder part to the respective side part (Figs. 1, 11).
Regarding claim 14, Ueda further discloses the first hoop layer (hoop layer 17 in center area 172) surrounds a central region (center area 172) of the cylinder part (portion 11a); and the second hoop layers (hoop layer 17 in end areas 171) surround two edge regions (end areas 171) of the cylinder part (portion 11a) with the first hoop layer interposed therebetween (see Figs. 1, 10).
Regarding claim 15, Ueda further discloses a center of the first hoop layer (center of hoop layer 17 in the X direction, see Figs. 1, 10) corresponds to a center of the cylinder part (portion 11a), a length of the first hoop layer (length of center area 172) is 40% to 60% of a length of the cylinder part (the predetermined distance c, which is a length of the end areas 171 may be “set to any distance,” para. [0060]; see Figs. 10, 11), and a length (predetermined length c, Fig. 11) of each of the second hoop layers is 20% to 30% of a length of the cylinder part (the predetermined distance c may be “set to any distance,” para. [0060]; see Figs. 10, 11).
Regarding claim 16, Ueda further discloses each of the second hoop layers (hoop layer 17 in end areas 171) has a right-angled triangular cross section (a length of each layer L1, L2, etc. is equal, and may be set to any distance, see paras. [0026]-[0028], making a linear hypotenuse and defining a right angled triangle, see annotated Fig. 11 above) having a height H corresponding to a thickness of the first hoop layer (annotated Fig. 11), and an angle θ (annotated Fig. 11) between a hypotenuse (annotated Fig. 11) and a base line of the right-angled triangular cross section (annotated Fig. 11) satisfies tan θ = H/L2 (all right triangles satisfy this relationship, see Merriam-Webster, “tangent,” definition 2a), where H is the height of the right-angled triangular cross section (annotated Fig. 11), and L2 is the length of the respective second hoop layer corresponding to the base line of the right- angled triangular cross section (annotated Fig. 11).
Regarding claim 18, Ueda further discloses forming a second helical layer (layer 19, Fig. 1; para. [0023]) surrounding an outer surface of the first hoop layer, outer surfaces of the second hoop layers, and outer surfaces of the side parts (helical layer 19 covers the first hoop layer, second hoop layers, and side parts, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of U.S. Pat. 6,190,481 to Iida et al. (hereinafter, “Iida”).
Regarding claim 6, Ueda does not expressly disclose the carbon fiber layer comprises a first helical layer surrounding an outer surface of the liner, and the first hoop layer and the second hoop layers are formed on an outer surface of the first helical layer.
Iida teaches a pressure vessel having a liner and a carbon fiber layer with a plurality of hoop layers and helical layers (Abstract, Figs. 2-3). Iida teaches that an innermost layer (layer 7a, Fig. 3) surrounding an outer surface of the liner (liner 2, Fig. 3) is a helical layer (col. 9, ll. 64-67). Iida teaches that a hoop layer (layer 8a, Fig. 3) is formed on an outer surface of this first helical layer (layer 7a, col. 9, ll. 64-67). Iida further teaches that this multi-layered arrangement improves stress dispersion, preventing the layers from being damaged, and provides a higher fiber content by volume and less voids to improve the strength of the carbon fiber layer (col. 10, ll. 35-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda to have a first helical layer between the liner and the first and second hoop layers as taught by Iida for the purpose of improving stress dispersion and strength of the pressure vessel, as recognized by Iida (see col. 10, ll. 35-62).
Regarding claim 9, Ueda does not expressly disclose the carbon fiber layer comprises a third hoop layer covering an outer surface of the second helical layer.
Iida teaches a pressure vessel having a liner and a carbon fiber layer with a plurality of hoop layers and helical layers (Abstract, Figs. 2-3). Iida teaches that an innermost layer (layer 7a, Fig. 3) surrounding an outer surface of the liner (liner 2, Fig. 3) is a helical layer (col. 9, ll. 64-67). Iida teaches that a hoop layer (layer 8a, Fig. 3) is formed on an outer surface of this first helical layer (layer 7a, col. 9, ll. 64-67). Iida teaches a second helical layer (layer 7b, Fig. 3) is formed on the outside of the hoop layer (layer 8a, Fig. 3), and another hoop layer (layer 8b, Fig. 3) is formed on the outside of the second helical layer (layer 7b, Fig. 3). Iida further teaches that this multi-layered arrangement improves stress dispersion, preventing the layers from being damaged, and provides a higher fiber content by volume and less voids to improve the strength of the carbon fiber layer (col. 10, ll. 35-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda to have a third hoop layer covering an outer surface of the second helical layer as taught by Iida for the purpose of improving stress dispersion and strength of the pressure vessel, as recognized by Iida (see col. 10, ll. 35-62).
Regarding claim 17, Ueda does not expressly disclose forming a first helical layer surrounding an outer surface of the liner, wherein the first hoop layer and the second hoop layers are provided on an outer surface of the first helical layer.
Iida teaches a pressure vessel having a liner and a carbon fiber layer with a plurality of hoop layers and helical layers (Abstract, Figs. 2-3). Iida teaches that an innermost layer (layer 7a, Fig. 3) surrounding an outer surface of the liner (liner 2, Fig. 3) is a helical layer (col. 9, ll. 64-67). Iida teaches that a hoop layer (layer 8a, Fig. 3) is formed on an outer surface of this first helical layer (layer 7a, col. 9, ll. 64-67). Iida further teaches that this multi-layered arrangement improves stress dispersion, preventing the layers from being damaged, and provides a higher fiber content by volume and less voids to improve the strength of the carbon fiber layer (col. 10, ll. 35-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method of Ueda to have a first helical layer between the liner and the first and second hoop layers as taught by Iida for the purpose of improving stress dispersion and strength of the pressure vessel, as recognized by Iida (see col. 10, ll. 35-62).
Regarding claim 19, Ueda does not expressly disclose forming a third hoop layer covering an outer surface of the second helical layer.
Iida teaches a pressure vessel having a liner and a carbon fiber layer with a plurality of hoop layers and helical layers (Abstract, Figs. 2-3). Iida teaches that an innermost layer (layer 7a, Fig. 3) surrounding an outer surface of the liner (liner 2, Fig. 3) is a helical layer (col. 9, ll. 64-67). Iida teaches that a hoop layer (layer 8a, Fig. 3) is formed on an outer surface of this first helical layer (layer 7a, col. 9, ll. 64-67). Iida teaches a second helical layer (layer 7b, Fig. 3) is formed on the outside of the hoop layer (layer 8a, Fig. 3), and another hoop layer (layer 8b, Fig. 3) is formed on the outside of the second helical layer (layer 7b, Fig. 3). Iida further teaches that this multi-layered arrangement improves stress dispersion, preventing the layers from being damaged, and provides a higher fiber content by volume and less voids to improve the strength of the carbon fiber layer (col. 10, ll. 35-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method of Ueda to have a third hoop layer covering an outer surface of the second helical layer as taught by Iida for the purpose of improving stress dispersion and strength of the pressure vessel, as recognized by Iida (see col. 10, ll. 35-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Iida and in further view of U.S. Pub. 2020/0132251 to Otsubo (hereinafter, “Otsubo”).
Regarding claim 7, Ueda as modified by Iida does not expressly disclose the first helical layer has a thickness equal to or smaller than 5% of a whole thickness of the carbon fiber layer. 
Otsubo teaches a pressure vessel having a liner and a reinforcement layer formed of hoop and helical layers (Fig. 1). Otsubo teaches that the thickness of the hoop layer and the helical layer are “appropriately set depending on the pressure resistance and the strength respectively required for the high pressure tank” (para. [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda/Iida to have the first helical layer have a thickness of 5% or less of the whole thickness of the carbon fiber layer for the purpose of providing the appropriate pressure resistance and strength required of the pressure vessel, as suggested by Otsubo, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claims 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Iida and in further view of U.S. Pub. 2018/0340655 to Lee (hereinafter, “Lee”).
Regarding claim 10, Ueda in view of Iida does not expressly disclose the third hoop layer has a smaller thickness than the first hoop layer.
Lee teaches a pressure vessel having a liner and a composite layer formed from a plurality of alternating hoop layers and helical layers (Abstract, Figs. 1-3). Lee teaches that the hoop layer furthest from the liner has a smaller thickness than the hoop layers closer to the liner (Abstract, Fig. 3, para. [0052]). Lee further teaches that the thicknesses of the helical layers and hoop layers are selected such that the cylinder has a light weight while still being able to withstand the stresses on the vessel (para. [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda/Lee to form the third hoop layer with a smaller thickness than the first hoop layer as taught by Lee for the purpose of providing a pressure vessel that is light weight while still able to withstand the stresses on the vessel, as taught by Lee (para. [0048]).
Regarding claim 11, Ueda further discloses the first hoop layer (hoop layer 17 in center area 172, Figs. 1, 10) has a thickness (hoop layer 17 in center area 172 has a thickness) equal to or larger than 90% of a preset reference hoop layer thickness (the preset reference hoop layer thickness can be selected to have a value such that the first hoop layer thickness is 90%).
Regarding claim 12, Ueda does not expressly disclose the third hoop layer has a thickness less than 10% of a preset reference hoop layer thickness.
Ueda as modified by Iida above already includes the third hoop layer (Iida, layer 8b) has a thickness less than 10% of a preset reference hoop layer thickness (the preset reference hoop layer thickness can be selected to have a value such that the third hoop layer thickness is 10%).
Regarding claim 20, Ueda as modified by Iida does not expressly disclose the third hoop layer has a smaller thickness than the first hoop layer, the first hoop layer has a thickness equal to or larger than 90% of a preset reference hoop layer thickness, and the third hoop layer has a thickness less than 10% of the preset reference hoop layer thickness.
Lee teaches a pressure vessel having a liner and a composite layer formed from a plurality of alternating hoop layers and helical layers (Abstract, Figs. 1-3). Lee teaches that the hoop layer furthest from the liner has a smaller thickness than the hoop layers closer to the liner (Abstract, Fig. 3, para. [0052]). Lee further teaches that the thicknesses of the helical layers and hoop layers are selected such that the cylinder has a light weight while still being able to withstand the stresses on the vessel (para. [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda/Lee to form the third hoop layer with a smaller thickness than the first hoop layer as taught by Lee for the purpose of providing a pressure vessel that is light weight while still able to withstand the stresses on the vessel, as taught by Lee (para. [0048]). It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Ueda/Lee to select the thicknesses of the first and third hoop layers to be 90% and 10%, respectively of a preset reference hoop layer because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2018/0257321 to Maekawa et al. discloses a pressure vessel and method including a liner and a composite fiber layer, the fiber layer having a hoop layer formed of a first hoop layer and second hoop layers on either side (Fig. 1, 9-11).
U.S. Pub. 2022/0196206 to Furuzawa discloses a pressure vessel having a liner and composite fiber layer, the composite layer having second hoop layers with a thickness that gradually decreases (Figs. 2-3).
U.S. Pub. 2020/0070401 to Iida discloses a pressure vessel and method including a liner and a composite layer having second hoop layers with a thickness that gradually decreases (Fig. 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731